TIPTON, Judge,
concurring.
I concur in the remand of this ease, but I do not believe that further review under the Pearson guidelines is necessary. This is because the minimum sentence that could be imposed under the pre-1989 sentencing law is greater than the maximum sentence available under the 1989 Sentencing Act.
Under T.C.A. § 40-35-107(2) (repealed 1989), a Range II, especially aggravated offender is defined as one who willfully inflicts serious bodily injury upon another person. In subsection (5)(B) of section -107, serious bodily injury includes “bodily injury which involves a substantial risk of death; unconsciousness; extreme physical pain; protracted and obvious disfigurement; or protracted loss or impairment of the function of a bodily member or organ.”
The evidence in the record reflects that the victim received a deep, five-inch cut in her neck that the treating physician called life threatening, essentially because of its depth and location. She has a permanent scar on her neck. Also, the victim had tendons cut in two of her fingers, one of which remains functionally impaired. Under these circumstances and the facts surrounding the offense, I would conclude beyond a reasonable doubt that the defendant willfully inflicted serious bodily injury so as to warrant him being sentenced as a Range II, especially aggravated offender.10
This means that under the pre-1989 law, the defendant is exposed to a sentencing range of thirty-four years to life in prison. See T.C.A. § 39-2-103(b); 40-35-109(b), (c) and (e)(2) (repealed 1989). Thus, given the fact that the maximum sentence to which the defendant is exposed under the 1989 Act is twenty-five years, no Pearson analysis is needed. In fact, the trial court indicated that it actually did the Pearson analysis by its statement that the defendant, under the new act, was subject to “less than the minimum were he sentenced under the old act anyway.”
As for the sentence that was actually imposed, the trial court found that the following enhancement factors, as listed in T.C.A. § 40-35-114, applied:
(1) Previous history of criminal convictions or criminal behavior;
(6) Infliction of particularly great personal injuries upon the victim;
(9) Possession of a deadly weapon during commission of the offense; and
(10) No hesitation about committing a crime when the risk to human life was high.
The trial court stated that factor (1) applied because the defendant had two old misdemeanor convictions, although it did not weigh the factor heavily. It found that factor (6) applied, not so much for the lasting injuries, but for the great risk of death that was involved according to the proof. As for factor (9), the trial court stated that it did not weigh heavily in its determinations. Finally, the trial court stated that factor (10) applied because other persons, including a child, *119were at risk by the defendant’s assault upon the victim, although it indicated that these facts did not “weigh as heavily” in its consideration. The trial court also determined that his work record “weighed lightly in mitigation” and that his mental and physical condition were grounds for mitigation but did not significantly reduce his culpability. The trial court sentenced the defendant to twenty-three years as a Range I, standard offender.
As the majority opinion notes, though, the record reflects that the trial court’s sentencing process began with a starting point of twenty years, not fifteen years as required by law. Thus, the presumption of correctness that attaches to trial court sentencing determinations falls and we are to review the sentencing de novo. However, the presen-tence report is not in the record on appeal, thereby preventing us from considering all matters required for sentencing. See T.C.A. § 40-35-210(b). Thus, I concur in the case being remanded for resentencing, with the presumptive sentence being the minimum sentence of fifteen years.

. In fact, this court affirmed the defendant's Range II, especially aggravated offender sentence in the direct appeal after the defendant’s first conviction in this case. See State v. James David Harris, No. 211, Anderson County, 1990 WL 16877 (Tenn.Crim.App. Feb. 27, 1990), app. denied (Tenn. Aug. 27, 1990).